DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201941043342, filed on 0/24/2019.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 16 is numbered twice. 
Misnumbered second claim 16 has been renumbered 17.
Misnumbered claim 17 has been renumbered 18.
Misnumbered claim 18 has been renumbered 19.
Misnumbered claim 19 has been renumbered 20
Misnumbered claim 20 has been renumbered 21.
Note: examiner denoted claim under bracket as mis numbered original claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 13, 15, 17(16), 19(18), 21(20) are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al(US 20200186524 A1) in view of Mercuri et al(US 20190013948 A1).

With regards to claim 1, Zhou discloses, A blockchain Internet-of-Things (loT) system, comprising: 
a blockchain network coupled to a blockchain loT device via a network (FIG 1 and associated text, IOT 130 connected to ledger 150 through Router HR1 ), wherein the blockchain loT device generates event data (FIG 4 and associated text;) and attests the data provisioned to the blockchain loT device ([0040] When the event is a major event (block 420—yes), information associated with the major event may be stored on the blockchain and an identity of the IoT device may be verified (block 430). For example, HR1 120 may detect that IoT device 130 has performed a firmware upgrade and HR1 120 may store information associated with the firmware upgrade to the blockchain. In this scenario, HR1 120 may store a record including information associated with the firmware upgrade to first ledger 150.), 
the blockchain network comprising: a blockchain loT management sub-system  ([0046] In one implementation, first server 510 and second server 520 may correspond to virtual servers. In this case, first server 510 and second server 520 may serve as the blockchain nodes and HR1 120 and HR2 160 may serve as blockchain clients. Each virtual server 510 and 520 may serve one or more home routers. For example, when first server 510 is a virtual server, first server 510 may serve HR1 120 and one or more additional servers (not shown).)to: 
receive the event data from the blockchain loT device (FIG 4 410 with “yes” and associated text;); 
verify the decentralized identity associated with the blockchain loT device ([0040] When the event is a major event (block 420—yes), information associated with the major event may be stored on the blockchain and an identity of the IoT device may be verified (block 430).); and 
upon successful verification of the decentralized identity, process the event data (Abstract Systems and methods receive a first indication that an Internet of Things (IoT) device is attempting to access a home network; determine that the IoT device is a trusted device; store an identifier associated with the IoT device to a blockchain in response to determining that the IoT device is a trusted device; receive a second indication that an event has occurred with respect to the IoT device; determine whether the event is a major event; and verify the identifier associated with the IoT device by storing an identity and information associated with the event to the blockchain in response to determining that the event is a major event.); and 
a blockchain ledger sub-system to verify the processed event data and, upon successful verification of the processed event data, store the processed event data in a distributed ledger (For example, HR1 120 may detect that IoT device 130 has performed a firmware upgrade and HR1 120 may store information associated with the firmware upgrade to the blockchain. In this scenario, HR1 120 may store a record including information associated with the firmware upgrade to first ledger 150. Additionally, a record including information associated with the firmware upgrade may additionally be stored to second ledger 190 and any other ledger associated with the blockchain. In one implementation, HR1 120 may store a time stamp associated with the major event and the initial registration information to the blockchain. For example, HR1 120 may store a time stamp associated with the firmware update and the initial registration information for IoT device 130 to the record in the first ledger 150. Additionally, second ledger 190 and other ledgers associated with the blockchain may store the record including the time stamp and the initial registration information. In this way, an identity of IoT device 130 may be verified when a major event occurs in order to provide security to IoT device 130 and the network associated with HR1 120.).

Zhou does not exclusively but Mercuri teaches, attests the event data using a decentralized identity provisioned to the blockchain loT ([0106] Also, post processing service 149 may process the events that are queued by the event stack 104 to identify the relevant events. The post processing service 149 may run in a secure enclave and write the attestable activity to the blockchain 120. In an example, the post processing service 149 may write the attestable activity to a consortium blockchain.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhou’s system/method with teaching of Mercuri in order to facilitates receiving and deploying events from an IoT device to a blockchain(Mercuri Abstract).

With regards to claim 2, Zhou further discloses, wherein the IoT device comprises at least one of a radio frequency identification (RFID) tag, an RFID scanner, a Bluetooth device, a Near-Field Communication (NFC) reader, or a Bluetooth reader (0016] IoT devices 130 and 170 may include near field communication (NFC) logic (e.g., an integrated circuit (IC), a chip, etc.). IoT devices 130 may use the NFC logic to communicate with HR1 120 and UE 140 and IoT devices 170 may use the NFC logic to communicate with HR2 160 and UE 180.).

With regards to claim 3, Zhou in view of Mercuri discloses, wherein the decentralized identity comprises at least one of a public key, a private key, or an attribute thereof issued by the blockchain network (Mercuri [0033] The system according to an example may allow authentication of participants using a simplified login with a username and password. The system may match the off-chain identity of the participant with the blockchain identity of the participant. For example, the blockchain identity of a participant may be a public key, private key pair stored in a key vault. The system may provide services such as a signing service that transparently integrates the off-chain identity of the participant with the blockchain identity of the participant. For example, the system may allow a participant to deploy the blockchain object to the blockchain by automating the signing procedure for blockchain objects before deploying the blockchain object using the appropriate private key pair and public key pair. ).

With regards to claim 4, Zhou in view of Mercuri discloses, wherein the blockchain loT management sub-system validates a signature in the event data using a reference public key to verify the decentralized identity associated with the blockchain loT device (Mercuri [0064] The peer on the peer-to-peer network may publish the blockchain object with the new state on a new block of the blockchain 120. If needed, the cryptographic signature of the participant who deployed the blockchain object 108 may be retrieved from a previous block of the blockchain 120. The cryptographic signature of the message may be detected from the message by examining the signature on the message and identifying the public key using the asymmetric property of cryptographic signatures. In an example, the system 100 may access a public database holding the public keys, associated names and email address of the participant to retrieve the off-chain identity based on the blockchain identity. ).

With regards to claim 6, Zhou in view of Mercuri discloses, wherein the blockchain loT management sub-system arranges parameters contained in the event data in a predefined template (Mercuri FIG 6 and associated text; Configuration file), wherein the processed event data comprises the event data arranged in the predefined template (Mercuri [0031-32] The system may process the received events to determine the interaction between a participant and a blockchain object. In an example, the system may receive a parameter for the blockchain object based on a parameter specification in a context schema).

With regards to claim 15, Zhou discloses, wherein the blockchain network comprises participating nodes storing the distributed ledger (FIG 5 150, 190 and associated text; ).

Claims 9-11,13 are method claims corresponding system claims 1, 3-4,6, also rejected accordingly

Claims 16, 19(18), 21(20) are product claims corresponding system claims 1, 6, 4 also rejected accordingly

Claim 5, 12, 18(17) are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al(US 20200186524 A1) in view of Mercuri et al(US 20190013948 A1) and Mehta et al(US 20200098013 A1).

With regards to claim 5, Zhou in view of Mercuri discloses, wherein the processed event data comprises the event data including the unique entries (Mercuri [0026] The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address.)
However Zhou in view of Mercuri do not but Mehta discloses, wherein system removes duplicate entries from the event data (Mehta [0040] Cleaning up event data includes removing duplicate instances, incomplete instances, and/or unwanted instances of event data. The report generation module 312 tracks the health of the Panel and may post information concerning the health of the Panel. ), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhou in view of Mercuri’s system/method with teaching of Mehta in order to cleaning up events data (Mehta [0040]).

Claims 12, 18(17) are method and product claims corresponding system claims 5 also rejected accordingly

Claim 7, 14, 20(19) are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al(US 20200186524 A1) in view of Mercuri et al(US 20190013948 A1) and Dattatri et al(US 20200026877 A1).

With regards to claim 7, However Zhou in view of Mercuri do not but Dattatri discloses, wherein management system removes a predetermined type of information from the event data thereby retaining at least contextual information, wherein the processed event data comprises the contextual information (Dattatri [0019] As an example, a computing device may include computer readable storage media storing instructions executable by one or more processors to perform various operations. For example, the operations may include determining that an event occurred on the computing device and determining event data associated with the event. A first machine learning classifier (e.g., a Naïve Bayes classifier) that is being executed by the computing device may be used to determine that the event data includes PII. A second machine learning classifier (e.g., a Decision Trees classifier) that is being executed by the computing device may remove the PII from the event data to create modified event data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Zhou in view of Mercuri’s system/method with teaching of Dattatri in order to secure the data (Dattatri abstract).

Claims 14, 20(19) are method and product claims corresponding system claim 7, also rejected accordingly

Allowable Subject Matter
Claim 8, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498